IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ELLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0053

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 15, 2016.

An appeal from an order of the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Michael Eller, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

RAY, BILBREY, and JAY, JJ., CONCUR.